Filed 12/07/20                                               Case 16-23904                                         Doc 103

     FORM L147 Order Reopening Case (v.3.16)                                                           16−23904 − C − 7

                   UNITED STATES BANKRUPTCY COURT
                        Eastern District of California
                               Robert T Matsui United States Courthouse
                                       501 I Street, Suite 3−200
                                        Sacramento, CA 95814
                                           (916) 930−4400
                                       M−F 9:00 AM − 4:00 PM
                                       www.caeb.uscourts.gov



                                                   ORDER REOPENING CASE


     Case Number:            16−23904 − C − 7
     Debtor Name(s) and Address(es):


        John Joseph Butler III                                            Sandra Elaine Butler
        19649 Indian Creek                                                10260 Camino Ruiz #69
        Cottonwood, CA 96022                                              San Diego, CA 92126
     OTHER NAMES USED WITHIN 8 YEARS BEFORE FILING THE PETITION:
        Butler Does It




        IT IS ORDERED that the above−entitled case is hereby reopened. No further action has been taken
        by the Court other than to reopen the case, unless you have received and have satisfied all issues
        highlighted in a Notice of Case Closed Without Discharge.

        Any request for additional relief must be made by a separate motion.

        No trustee will be appointed in this case unless a party to the case files a request for the
        appointment of a trustee.

        The case will be closed without further notice if the debtor/party does not also file the motion,
        complaint, or statement on which the reopening is based within 30 days.




      Dated: 12/7/20                                       ORDERED PURSUANT TO THE COURT'S GENERAL
                                                           ORDER THAT DELEGATES AUTHORITY TO THE CLERK
                                                           OF THE BANKRUPTCY COURT AND HIS DEPUTIES
                                                           WAYNE BLACKWELDER, CLERK



                                                           By:   lbef
                                                                              Deputy Clerk
